Exhibit 10.1

Execution Copy

Private & Confidential

SUPPORT AGREEMENT

This SUPPORT AGREEMENT (this “Agreement”), dated as of January 13, 2020, by and
between Ardi Bidco Ltd., a Delaware corporation (“Buyer”), and the shareholder
of RTI Surgical Holdings, Inc., a Delaware corporation (“Parent”), identified on
Schedule A hereto (the “Shareholder”). Capitalized terms used herein and not
otherwise defined herein shall have the meanings ascribed to such terms in the
Purchase Agreement (as defined below).

WHEREAS, concurrently herewith, Buyer and Parent will enter into an Equity
Purchase Agreement dated as of the date hereof (the “Purchase Agreement”),
pursuant to which, among other things and subject to the terms and conditions of
the Purchase Agreement, Buyer and/or one or more of its Affiliates will purchase
100% of the equity securities of certain Subsidiaries of Parent.

WHEREAS, as of the date hereof, the Shareholder holds and is entitled to vote
(or direct the voting of) the number of shares of common stock, par value $.001
per share, of Parent (“Common Stock”) and Series A convertible preferred stock,
par value $.001 per share, of Parent (“Preferred Stock”) set forth opposite its
name on Schedule A hereto (such Common Stock and Preferred Stock held by the
Shareholder together with any other shares of Common Stock and Preferred Stock
acquired by the Shareholder after the date hereof and during the Agreement Term
(as defined below) being collectively referred to herein as the “Subject
Shares”).

WHEREAS, the Shareholder owns the number of options to purchase Common Stock
(“Options”), restricted shares of Common Stock (“Restricted Stock”), and other
securities convertible into, exchangeable for or evidencing the right to
subscribe for or purchase, or exercisable for or convertible into Common Stock
or other equity securities set forth opposite its name on Schedule B hereto
(such Options, Restricted Stock and other securities held by the Shareholder
together with any other Options, Restricted Stock or other securities of Parent
acquired by the Shareholder after the date hereof and during the Agreement Term
being collectively referred to herein as the “Other Shares”, and together with
the Subject Shares, the “Parent Shares”).

WHEREAS, as a condition to Buyer’s willingness to enter into and perform its
obligations under the Purchase Agreement, Buyer has required that the
Shareholder agree, and the Shareholder is willing to agree, to enter into this
Agreement.

NOW, THEREFORE, in consideration of the foregoing and the premises,
representations, warranties, covenants and agreements set forth in this
Agreement and for other good and valuable consideration given to each party
hereto, the receipt of which is hereby acknowledged, the parties agree as
follows:



--------------------------------------------------------------------------------

ARTICLE I.

SHAREHOLDER CONSENT; AGREEMENT TO VOTE

Section 1.1. Agreement to Vote. The Shareholder hereby irrevocably and
unconditionally agrees that, from the date hereof until the termination of this
Agreement in accordance with Section 5.1 (the “Agreement Term”), the Shareholder
shall (i) take all such actions as may be required to cause each Parent Share
held by the Shareholder to be present, in person or by proxy, at any duly called
meeting of the shareholders of Parent in connection with the Purchase Agreement
or any Contemplated Transaction, including at any adjournment or postponement
thereof, for purposes of establishing a quorum and (ii) at any such meeting,
including at any adjournment or postponement thereof, and on every action or
approval by written consent by the stockholders of Parent, vote (or cause to be
voted), in person or by proxy, to the extent entitled to vote thereon, all of
the Parent Shares held by the Shareholder:

(a) in favor of (1) granting the Required Parent Vote and (2) any proposal to
adjourn or postpone such meeting to a later date; and

(b) against (1) any Acquisition Agreement (other than the Purchase Agreement and
the Contemplated Transactions), share exchange, consolidation, combination, dual
listed structure, sale of assets, issuance of securities, reorganization,
recapitalization, dissolution, liquidation, winding up or other extraordinary
transaction of or by Parent, (2) any Acquisition Proposal or Superior Proposal,
(3) any action that would reasonably be expected to result in a breach of or
failure to perform, in any material respect, any representation, warranty,
covenant or agreement of Parent under the Purchase Agreement or of the
Shareholder under this Agreement, and (4) any action that would reasonably be
expected to prevent, impede, frustrate, interfere with, delay, postpone,
adversely affect or nullify any provision of the Purchase Agreement, the
Transaction Agreements or any other agreement contemplated by the Purchase
Agreement, the Contemplated Transactions or change in any manner the voting
rights of any class of capital stock of Parent. The Shareholder shall not commit
or agree to take any action inconsistent with the foregoing.

Section 1.2. Other Voting Rights. For the avoidance of doubt, (a) except as
expressly set forth in Section 1.1, nothing in this Agreement shall limit the
right of the Shareholder to vote in favor of, against, or abstain with respect
to any matter presented to the stockholders of Parent not addressed by this
Agreement and (b) nothing in this Agreement shall require the Shareholder to
vote in favor of, against, or abstain with respect to, any amendment or
modification to the Purchase Agreement.

ARTICLE II.

REPRESENTATIONS AND WARRANTIES OF THE SHAREHOLDER

The Shareholder hereby represents and warrants to Buyer as follows:

Section 2.1. Power; Due Authorization; Binding Agreement. The Shareholder has
the requisite power, authority and legal capacity to enter into, execute and
deliver this Agreement, to perform its obligations hereunder and to consummate
the transactions contemplated hereby. The execution and delivery of this
Agreement and the consummation by the Shareholder of the transactions
contemplated hereby have been duly and validly authorized by all necessary
corporate, partnership or other applicable action on the part of the
Shareholder, and no other proceedings on the part of the Shareholder are
necessary to authorize this Agreement or to consummate the transactions
contemplated hereby. This Agreement has been duly and validly

 

2



--------------------------------------------------------------------------------

executed and delivered by the Shareholder and, assuming the due and valid
authorization, execution and delivery hereof by the other parties hereto,
constitutes a valid and binding agreement of the Shareholder, enforceable
against the Shareholder in accordance with its terms, except that (i) such
enforcement may be subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other similar Requirements of Law, now or hereafter in effect,
relating to creditors’ rights generally and (ii) equitable remedies of specific
performance and injunctive and other forms of equitable relief may be subject to
equitable defenses and to the discretion of the court before which any
proceeding therefor may be brought.

Section 2.2. Ownership of Parent Shares. On the date hereof, the Shareholder is
the record and beneficial owner of the Parent Shares set forth opposite the
Shareholder’s name on Schedule A hereto, free and clear of any limitation or
restriction on the Shareholder’s right to vote the Parent Shares or otherwise
comply with its obligations under this Agreement. The Shareholder does not own,
of record or beneficially, any shares of capital stock of Parent, or other
rights to acquire shares of capital stock of Parent, in each case other than the
Parent Shares. Other than (a) restrictions in favor of Buyer pursuant to this
Agreement, (b) such transfer restrictions of general applicability as may be
provided under the Securities Act or the “blue sky” Laws of the various states
of the United States and (c) any restrictions contained in the organizational
documents of Parent (i) the Shareholder has, and at any stockholder meeting of
Parent held during the Agreement Term to vote regarding the Required Parent
Vote, including at any adjournment or postponement thereof, the Shareholder will
have (except as otherwise permitted by this Agreement), sole voting power and
sole dispositive power with respect to the matters set forth in Section 1.1 in
respect of all of the Parent Shares of the Shareholder, (ii) none of the
Shareholder’s Subject Shares is subject to any voting trust, pledge,
disposition, transfer or other agreement, arrangement or restriction with
respect to the voting of the Subject Shares and (iii) no proxies have been given
in respect of any or all of such Parent Shares, other than proxies which have
been validly revoked prior to the date hereof.

Section 2.3. No Conflict. The execution and delivery of this Agreement by the
Shareholder does not, and the performance of the terms of this Agreement by the
Shareholder will not, (a) require the consent or approval of, or registration,
declaration or filing with, any other Person or Governmental Body, (b) conflict
with or violate any governing document of the Shareholder (if applicable),
(c) conflict with or violate or result in any breach of, or require consent, or
constitute a default (with or without notice or lapse of time, or both) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of any obligation under or result in the loss of a material benefit
under, or result in the creation of an Encumbrance on any of the Shareholder’s
Parent Shares, pursuant to any contract or agreement to which the Shareholder is
a party or by which the Shareholder or any of the Shareholder’s assets
(including Parent Shares) are bound, or (d) violate any provision of any Court
Order or Requirements of Law applicable to the Shareholder or the Shareholder’s
Parent Shares, except in the case of clauses (a), (c) and (d), which would not,
individually or in the aggregate, prevent, delay or impair in any respect the
Shareholder’s ability to perform the Shareholder’s obligations under this
Agreement.

Section 2.4. Acknowledgment. The Shareholder understands and acknowledges that
Buyer is entering into the Purchase Agreement in reliance upon the Shareholder’s
execution, delivery and performance of this Agreement.

 

3



--------------------------------------------------------------------------------

Section 2.5. Acquisition Proposals. The Shareholder is not currently engaged in
any discussions or negotiations with any Person (other than Buyer) regarding any
Acquisition Proposal.

Section 2.6. Actions and Proceedings. As of the date hereof, there are no
(a) Proceedings pending or, to the knowledge of the Shareholder, threatened
against the Shareholder or any of its assets or (b) outstanding Court Orders to
which the Shareholder or any of its assets are subject or bound, in each case,
which could reasonably be expect to, individually or in the aggregate, prevent,
materially delay or impair in any material respect the Shareholder’s ability to
perform its obligations under this Agreement.

ARTICLE III.

REPRESENTATIONS AND WARRANTIES OF BUYER

Buyer hereby represents and warrants to the Shareholder as follows:

Section 3.1. Power; Due Authorization; Binding Agreement. Buyer has the
requisite power and authority to execute and deliver this Agreement, to perform
its obligations hereunder and to consummate the transactions contemplated
hereby. The execution and delivery of this Agreement by Buyer and the
consummation by Buyer of the transactions contemplated hereby have been duly and
validly authorized by all necessary corporate action on the part of Buyer, and
no other proceedings on the part of Buyer are necessary to authorize this
Agreement or to consummate the transactions contemplated hereby. This Agreement
has been duly and validly executed and delivered by Buyer and, assuming the due
and valid authorization, execution and delivery hereof by the other parties
hereto, constitutes a valid and binding agreement of Buyer, enforceable against
Buyer in accordance with its terms, except that (i) such enforcement may be
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other similar Requirements of Law, now or hereafter in effect, relating to
creditors’ rights generally and (ii) equitable remedies of specific performance
and injunctive and other forms of equitable relief may be subject to equitable
defenses and to the discretion of the court before which any proceeding therefor
may be brought.

Section 3.2. No Conflict. The execution and delivery of this Agreement by Buyer
does not, and the performance of the terms of this Agreement by Buyer will not,
(a) require the consent or approval of, or any registration, declaration or
filing with, any other Person or Governmental Body, (b) conflict with or violate
any governing document of Buyer, (c) conflict with or violate or result in any
breach of, or require consent, or constitute a default (with or without notice
or lapse of time, or both) under, or give to others any rights of termination,
amendment, acceleration or cancellation of any obligation under, or result in
the loss of a material benefit under any contract or agreement to which Buyer is
a party or by which Buyer is bound, or (d) violate any provision of any Court
Order or Requirements of Law applicable to Buyer or any of its assets, except in
the case of clauses (a), (c) and (d), which would not, individually or in the
aggregate, prevent, delay or impair in any respect Buyer’s ability to perform
its obligations under this Agreement.

 

4



--------------------------------------------------------------------------------

Section 3.3. Actions and Proceedings. As of the date hereof, there are no
(a) Proceedings pending or, to the knowledge of Buyer, threatened against Buyer
or any of its assets or (b) outstanding Court Orders to which Buyer or any of
its assets are subject or bound, in each case, which could reasonably be
expected to, individually or in the aggregate, prevent, materially delay or
impair in any material respect Buyer’s ability to perform its obligations under
this Agreement.

ARTICLE IV.

COVENANTS OF THE SHAREHOLDER

Section 4.1. Restriction on Transfer, Proxies and Non-Interference. The
Shareholder hereby agrees, during the Agreement Term, not to, directly or
indirectly, (i) offer, sell, transfer, exchange, pledge, encumber, assign or
otherwise dispose of (including by gift), or enter into any contract, option or
other arrangement or understanding with respect to the offer, sale, transfer,
exchange, pledge, encumbrance, assignment or other disposition of, or limitation
on the voting rights of, any of the Shareholder’s Parent Shares (any such
action, a “Transfer”), (ii) grant any proxies or powers of attorney with respect
to the Parent Shares of the Shareholder, deposit any such Parent Shares into a
voting trust or enter into a voting agreement, whether by proxy, voting
agreement or otherwise, with respect to any such Parent Shares, in each case
with respect to any vote on the approval and/or adoption of the Purchase
Agreement or any other matters set forth in Section 1.1, (iii) form or join any
“group” (as such term is defined in Section 13(d)(3) of the Exchange Act) with
any Persons with respect to any securities of Parent (other than, if any,
pursuant to this Agreement) or (iv) commit or agree to take any of the foregoing
actions during the Agreement Term; provided that, the foregoing notwithstanding,
this Agreement shall not prohibit Transfers of Parent Shares with Buyer’s prior
written consent. Any Transfer (or purported Transfer) in breach of this
Agreement shall be null and void and of no force or effect.

Section 4.2. Limitations on Actions. The Shareholder shall not engage, nor shall
it authorize or permit any investment banker, attorney, accountant or other
representative or agent acting on its behalf (collectively, the “Shareholder
Representatives”) to engage, directly or indirectly, in any activity that would
be prohibited pursuant to Section 7.6 of the Purchase Agreement. Notwithstanding
anything to the contrary in this Agreement, if Parent, in compliance with the
provisions of Section 7.6 of the Purchase Agreement, has provided information to
or entered into discussions or negotiations with any Person in response to an
Acquisition Proposal made by such Person, then the Shareholder and its
Shareholder Representatives may provide information to and engage in discussions
or negotiations with such Person only to the extent Parent and its
representatives and Subsidiaries and their respective officers and directors are
permitted to do so pursuant to the terms of Section 7.6 of the Purchase
Agreement, but only if instructed by the Parent Board to provide such
information or engage in such discussion or negotiation. Subject to the
foregoing, Buyer expressly acknowledges that the Shareholder is entering into
this Agreement solely in the Shareholder’s capacity as the owner of Parent
Shares and this Agreement shall not limit or otherwise affect the actions or
fiduciary duties of the Shareholder, or any affiliate, partner, member, trustee,
beneficiary, settlor, employee or designee of the Shareholder or any of their
respective affiliates (collectively, “Affiliates”) in their capacity, if
applicable, as a member of the Parent Board; provided, that any action so taken
in such capacity shall not affect the obligations of the Shareholder under this
Agreement. Buyer shall not assert any claim that any action taken by any
Affiliate of Shareholder in the capacity as a member of the Parent Board
violates any provision of this Agreement.

 

5



--------------------------------------------------------------------------------

Section 4.3. Press Releases. The Shareholder shall not issue any press release
or make any other public statement with respect to the Purchase Agreement, the
Transaction Agreements or the Contemplated Transactions without the prior
consent of Buyer. Notwithstanding the foregoing, nothing in this Agreement shall
prohibit the Shareholder or its Affiliates from making any filing required by
applicable federal and state laws and any regulations promulgated thereunder
(and the Shareholder will provide Buyer a reasonable opportunity to review any
such filing prior to its submission).

Section 4.4. Further Assurances. From time to time, at the reasonable request of
Buyer and without further consideration, the Shareholder shall execute and
deliver, or cause to be executed and delivered, such additional or further
consents, documents and other instruments and take all such further action as
may be reasonably necessary or desirable to comply with the Shareholder’s
obligations under this Agreement.

ARTICLE V.

MISCELLANEOUS

Section 5.1. Termination of this Agreement. This Agreement, and all obligations,
terms and conditions contained herein, shall automatically terminate without any
further action required by any party hereto upon the earliest to occur of:
(a) receipt of the Required Parent Vote, (b) the termination of the Purchase
Agreement in accordance with its terms, or (c) any reduction to the Base
Purchase Price or other amendment or modification to the Purchase Agreement that
is materially adverse to the Shareholder. In addition to the foregoing, this
Agreement may be terminated at any time by the written consent of all of the
parties hereto.

Section 5.2. Effect of Termination. In the event of any termination of this
Agreement pursuant to Section 5.1, this Agreement shall become void and of no
effect with no liability on the part of any party hereto; provided, however,
notwithstanding the forgoing, no such termination shall relieve any party hereto
from any liability for any breach of this Agreement occurring prior to such
termination and the provisions of this Article V shall survive any such
termination.

Section 5.3. Entire Agreement; Assignment. This Agreement and any documents
delivered by the parties in connection herewith constitute the entire agreement
among the parties with respect to the subject matter hereof and supersede all
other prior agreements and understandings, both written and oral, among the
parties with respect to the subject matter hereof. Except as set forth in this
Section 5.3, nothing in this Agreement, express or implied, is intended to or
shall confer upon any Person other than the parties hereto any rights or
remedies hereunder. Neither this Agreement nor any of the rights, interests or
obligations under this Agreement may be assigned or delegated, in whole or in
part, by operation of the Requirements of Law or otherwise, by any party without
the prior written consent of the other parties, and any such assignment without
such prior written consent shall be null and void, provided, that Buyer may
assign its rights hereunder (in whole or from time to time in part) to an
Affiliate of Buyer. Subject to the preceding sentence, this Agreement will be
binding upon, inure to the benefit of, and be enforceable by, the parties and
their respective successors and permitted assigns.

 

6



--------------------------------------------------------------------------------

Section 5.4. Amendments and Waivers. This Agreement may only be amended or
waived if, and only if, such amendment or waiver is in writing and signed, in
the case of an amendment, by each of the parties hereto, or in the case of a
waiver, by the party against whom the waiver is to be effective. No failure or
delay by any party in exercising any right hereunder shall operate as a waiver
thereof nor shall any single or partial exercise thereof preclude any other or
further exercise of any other right hereunder.

Section 5.5. Notices. Any notices or other communications required or permitted
under, or otherwise given in connection with, this Agreement shall be in writing
and will be deemed to have been duly given (i) when delivered or sent if
delivered in person or sent by email transmission (provided confirmation of
email transmission is obtained) or (ii) on the next business day if transmitted
by national overnight courier, in each case, to Buyer in accordance with
Section 13.3 of the Purchase Agreement and to the Shareholder at its address set
forth on Schedule A and Schedule B hereto (or at such other address for a party
as shall be specified by like notice).

Section 5.6. Governing Law; Jurisdiction; Waiver of Jury Trial.

(a) All issues and questions concerning the construction, validity,
interpretation and enforceability of this Agreement will be governed by, and
construed in accordance with, the Laws of the State of Delaware, without giving
effect to any choice of Requirements of Law or conflict of Requirements of Law
rules or provisions (whether of the State of Delaware or any other jurisdiction)
that would cause the application of the Requirements of Law of any jurisdiction
other than the State of Delaware.

(b) Any Proceeding seeking to enforce any provision of, or based on any matter
arising out of or in connection with, this Agreement or the transactions
contemplated hereby will be brought and determined exclusively in the Delaware
Court of Chancery of the State of Delaware; provided that if the Delaware Court
of Chancery does not have subject matter jurisdiction, any such Proceeding will
be brought exclusively in the United States District Court for the District of
Delaware or any other court of the State of Delaware, and each of the parties
hereby consents to the exclusive jurisdiction of such courts (and of the
appropriate appellate courts therefrom) in any such Proceeding and irrevocably
waives, to the fullest extent permitted by Requirements of Law, any objection
that such party may now or hereafter have to the laying of the venue of any such
Proceeding in any such court or that any such Proceeding that is brought in any
such court has been brought in an inconvenient forum. Process in any such
Proceeding may be served on any party anywhere in the world, whether within or
without the jurisdiction of any such court. Without limiting the foregoing, each
party agrees that service of process on such party as provided in Section 5.5
will be deemed effective service of process on such party.

 

7



--------------------------------------------------------------------------------

(c) EACH OF THE PARTIES TO THIS AGREEMENT HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY REQUIREMENTS OF LAW, ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION (1) ARISING UNDER THIS AGREEMENT OR (2) IN ANY
WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES
HERETO IN RESPECT OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS RELATED HERETO,
IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN CONTRACT,
TORT, EQUITY OR OTHERWISE. EACH OF THE PARTIES TO THIS AGREEMENT HEREBY AGREES
AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION WILL BE
DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT THE PARTIES TO THIS AGREEMENT
MAY FILE A COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF THE
CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

Section 5.7. Specific Performance.

(a) The parties agree that irreparable damage would occur in the event that any
of the provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached. Each party agrees that in the event
of any breach or threatened breach by any other party of any covenant or
obligation contained in this Agreement, the non-breaching party shall be
entitled (in addition to any other remedy that may be available to
such non-breaching party, whether in law or equity, including monetary damages)
to (i) a decree or order of specific performance to enforce the observance and
performance of such covenant or obligation, and (ii) an injunction restraining
such breach or threatened breach.

(b) Each party further agrees that (x) it will not oppose the granting of an
injunction, specific performance or other equitable relief as provided herein on
the basis that any other party has an adequate remedy at law or an award of
specific performance is not an appropriate remedy for any reason at law or
equity and (y) no other party or any other Person shall be required to obtain,
furnish or post any bond or similar instrument in connection with or as a
condition to obtaining any remedy referred to in this Section 5.7, and each
party irrevocably waives any right it may have to require the obtaining,
furnishing or posting of any such bond or similar instrument.

Section 5.8. Counterparts; Effectiveness. This Agreement may be executed in two
or more counterparts, each of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument. This
Agreement may be executed by facsimile signature or by emailed portable document
format (.pdf) file signature and a facsimile or .pdf signature shall constitute
an original for all purposes.

Section 5.9. Headings. Headings of the Articles and Sections of this Agreement
are for convenience of the parties only and shall be given no substantive or
interpretive effect whatsoever.

Section 5.10. Severability. Any term or provision of this Agreement which is
invalid or unenforceable in any jurisdiction shall, as to that jurisdiction, be
ineffective to the sole extent of such invalidity or unenforceability without
rendering invalid or unenforceable the remainder of such term or provision or
the remaining terms and provisions of this Agreement in any jurisdiction. If any
provision of this Agreement is so broad as to be unenforceable, such provision
shall be interpreted to be only so broad as is enforceable.

 

8



--------------------------------------------------------------------------------

Section 5.11. Remedies Cumulative. Except as otherwise provided herein, any and
all remedies expressly conferred upon a party hereto shall be deemed cumulative
with and not exclusive to any other remedy conferred by this Agreement, or by
applicable Requirements of Law on such party, and the exercise by a party of any
one remedy will not preclude the exercise of any other remedy.

Section 5.12. Interpretation.

(a) When a reference is made in this Agreement to an Article or Section, such
reference shall be to an Article or Section of this Agreement unless otherwise
indicated. Whenever the words “include,” “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation.” The words “hereof,” “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement. The word “or” when used in
this Agreement is not exclusive. The definitions contained in this Agreement are
applicable to the singular as well as the plural forms of such terms and to the
masculine as well as to the feminine and neuter genders of such terms.

(b) Any agreement, instrument or statute defined or referred to herein or in any
agreement or instrument that is referred to herein means such agreement,
instrument or statute as from time to time amended, modified or supplemented,
including (in the case of agreements or instruments) by waiver or consent and
(in the case of statutes) by succession of comparable successor statutes and
references to all attachments thereto and instruments incorporated therein. Each
of the parties has participated in the drafting and negotiation of this
Agreement. If an ambiguity or question of intent or interpretation arises, this
Agreement must be construed as if it is drafted by all the parties, and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of authorship of any of the provisions of this Agreement.

Section 5.13. Publication. The Shareholder hereby permits Buyer to publish and
disclose in any documents or schedules required to be filed with the SEC and any
other disclosures or filings required by applicable Requirements of Law the
Shareholder’s identity and ownership of the Shareholder’s Parent Shares and the
nature of the Shareholder’s commitments pursuant to this Agreement.

Section 5.14. No Ownership Interest. Nothing contained in this Agreement shall
be deemed to vest in Buyer any direct or indirect ownership or incidence of
ownership of or with respect to any Parent Shares and all ownership and economic
benefits of and relating to the Parent Shares shall remain vested in and belong
to the applicable Shareholder. Except as otherwise provided herein, Buyer shall
not have any authority to direct any Shareholder in the voting or disposition of
any Parent Shares. For the avoidance of doubt, the Shareholder shall be entitled
to any dividends or other distributions declared by Parent with respect to the
Shareholder’s Parent Shares.

[Signature Page to Follow]

 

9



--------------------------------------------------------------------------------

Execution Copy

Private & Confidential

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

Buyer:   Ardi Bidco Ltd.   By:  

/s/ Shayla Kasuto Harlev

  Name:  

Shayla Kasuto Harlev,

acting solely in her

capacity as power of attorney

 

 

[Signature Page to Support Agreement]



--------------------------------------------------------------------------------

Execution Copy

Private & Confidential

 

 

Shareholder: WSHP Biologics Holdings, LLC By:  

/s/ Christopher Sweeney

  Name: Christopher Sweeney   Title: Authorized Signatory

 

[Signature Page to Support Agreement]



--------------------------------------------------------------------------------

Execution Copy

Private & Confidential

 

SCHEDULE A

 

Name and Address of Shareholder

   Number of
shares of
Common
Stock      Number of
shares of
Preferred
Stock  

WSHP Biologics Holdings, LLC

c/o Water Street Healthcare Partners

444 West Lake Street, Suite 1800

Chicago, Illinois 60606

     0        50,000  

 

[Schedule A to Support Agreement]



--------------------------------------------------------------------------------

Execution Copy

Private & Confidential

 

SCHEDULE B

 

Name and Address of Shareholder

   Number of
Options      Number of
shares of
Restricted
Stock  

WSHP Biologics Holdings,

LLC c/o Water Street Healthcare Partners

444 West Lake Street, Suite 1800

Chicago, Illinois 60606

     0        0  

 

[Schedule B to Support Agreement]